Filed electronically with the Securities and Exchange Commission on July 18, 2014 File No. 002-13628 File No. 811-00043 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 | X | Pre-Effective Amendment No. || Post-Effective Amendment No. 202 | X | and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 | X | Amendment No. 152 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(617) 295-1000 John Millette Vice President and Secretary One Beacon Street Boston, MA 02108 (Name and Address of Agent for Service) Copy to: Thomas Hiller, Esq. Ropes & Gray Prudential Tower, 800 Boylston Street Boston, MA 02199-3600 It is proposed that this filing will become effective (check appropriate box): | | Immediately upon filing pursuant to paragraph (b) | X | On August 20, 2014 pursuant to paragraph (b) | | 60 days after filing pursuant to paragraph (a)(1) | | On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(3) of Rule 485 If appropriate, check the following box: | X | This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment relates solely to the following series and class of shares of the Registrant: · DWS Capital Growth Fund — Class R6 This Post-Effective Amendment No. 202 to the Registration Statement on Form N-1A for DWS Investment Trust (the “Trust”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933, as amended (the "1933 Act"), solely for the purpose of delaying until August 20, 2014 the effectiveness of Post-Effective Amendment No.201 to the Trust’s Registration Statement, which Amendment was filed with the Securities and Exchange Commission on May 22, 2014 (Accession No. 0000088053-14-000599) pursuant to paragraph (a)(1) of Rule 485 under the 1933 Act and currently has an effective date of July 21, 2014. PART A - PROSPECTUS The Prospectus for DWS Capital Growth Fund — Class R6, a series of the Trust, is incorporated by reference to Part A of Post-Effective Amendment No. 201 to the Trust’s Registration Statement filed on May 22, 2014 (Accession No. 0000088053-14-000599). PART B - STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for DWS Capital Growth Fund — Class R6, a series of the Trust, is incorporated by reference to Part B of Post-Effective Amendment No. 201 to the Trust’s Registration Statement filed on May 22, 2014 (Accession No. 0000088053-14-000599). PART C The Part C for DWS Capital Growth Fund — Class R6, a series of the Trust, is incorporated by reference to PartC of Post-Effective Amendment No. 201 to the Trust’s Registration Statement filed on May 22, 2014(Accession No. 0000088053-14-000599). This Post-Effective Amendment is not intended to update or amend any other Prospectuses or Statements of Additional Information of the Registrant’s other series or classes. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 15th day of July 2014. DWS INVESTMENT TRUST By: /s/Brian E. Binder Brian E. Binder* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder* President July 15, 2014 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer July 15, 2014 /s/John W. Ballantine John W. Ballantine* Trustee July 15, 2014 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee July 15, 2014 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee July 15, 2014 /s/Keith R. Fox Keith R. Fox* Trustee July 15, 2014 /s/Paul K. Freeman Paul K. Freeman* Trustee July 15, 2014 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Trustee July 15, 2014 /s/Richard J. Herring Richard J. Herring* Trustee July 15, 2014 /s/William McClayton William McClayton* Vice Chairperson and Trustee July 15, 2014 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee July 15, 2014 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee July 15, 2014 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee July 15, 2014 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee July 15, 2014 *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 197 as filed December 3, 2013; and Post-Effective Amendment No. 168 to the Registration Statement as filed on April 29, 2008.
